Citation Nr: 1206630	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 410 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that continued the existing 10 percent rating that had been assigned to his service connected PTSD.

The matter of entitlement to service connection for a heart disorder is being adjudicated by the Agency of Original Jurisdiction (AOJ), but an appeal has not been perfected.  Therefore, the Board does not have jurisdiction over this matter.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO).  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has resulted in difficulties in establishing and maintaining effective work and social relationships without deficiencies in the areas of family relations, school, thinking or judgment.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code (DC) 9411 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in July 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The RO obtained identified VA outpatient treatment reports. Private examination reports are also of record and have been duly considered.  The Veteran has also submitted personal statements and evidence in pursuit of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Next, the Veteran was afforded VA examinations in August 2009 and August 2010. The Board finds these VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, reviewed and discussed the aforementioned private examination findings, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Importantly, there is no indication that the Veteran's past medical history or any relevant fact was misstated in either of the examinations.

Recognition is given to the fact that the Veteran's last VA examination is now over a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence, nor is it contended, indicating that there has been a material change in the severity of the Veteran's PTSD since the 2010 VA examination.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Analysis

By way of history, a February 2005 rating decision granted service connection for PTSD with an initial 10 percent rating, effective in August 2004.  VA received the Veteran's current claim for an increased rating in August 2009.

According to the applicable rating criteria, a 10 percent rating is warranted where PTSD symptoms result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The August 2009 VA examination report reflects the examiner reviewed the claims file as part of the examination.  The examiner noted that the Veteran's medical records revealed that he had not been hospitalized for an acquired mental disorder or received past or current outpatient treatment.  The Veteran also denied having experienced PTSD treatment during the prior year.  The examiner noted the Veteran reported he and his family previously lived in New York but relocated to Florida to avoid civil legal proceedings.  The Veteran reported further that he had been married 20 years to his current wife, but the Veteran described his marriage as terrible, as the Veteran stated he and his wife had no relationship.  One adult child lives with the Veteran and his wife with whom the Veteran reported he had a good relationship.  The Veteran denied having any hobbies, and related he sat by the pool.  The Veteran denied any alcohol or other substance issues.

Mental status examination revealed the Veteran as casually dressed, and he displayed unremarkable motor activity.  His speech was spontaneous, clear, and coherent.  The Veteran's attitude towards the examiner was cooperative, but the examiner noted the Veteran was evasive and contradictory.  The Veteran's affect was appropriate, and his mood was euthymic.  His attention was intact.  The Veteran was not able to serial sevens, but he reported he struggled with numbers and that his math was bad.  He was able to spell a word forwards and backwards, and he was oriented to time, place, and person.  The Veteran's thought process was unremarkable, and he adamantly denied homicidal or suicidal thoughts.  He described his main worry as his marriage, as he felt he had nothing to look forward to in his marriage.  The examiner noted that there was no evidence of delusions, and the Veteran understood the outcome of his behavior.  The Veteran reported that he sometimes had dreams about his war experience.  The examiner noted that there were no hallucinations, and the Veteran did not exhibit inappropriate behavior.  The Veteran reported panic attacks but described their frequency as not too often.  He related that when he felt anxiety he took some of his wife's Lorazepam.  The Veteran reported one argument with a neighbor and occasional road-anger episodes seven months prior to the examination.  Based on this report, the examiner assessed the Veteran's impulse control as fair but noted the Veteran was controlled during the interview, and he answered questions appropriately.  The Veteran's remote, recent, and immediate memory were normal.  The examiner summarized the Veteran's reported problems as avoidance of people, social detachment, sleep problems, anger and outbursts, and marital problems.

The examiner assessed the severity of the Veteran's symptoms as mild to moderate.  The only areas of the Veteran's activities of daily living on which the examiner assessed impact were slight on the Veteran's driving, and moderate on other recreational activities.  The examiner noted the Veteran was self-employed as a warranty inspector of mechanical items, which he had been doing five to ten years, as that type employment allowed the Veteran to work alone.  The Veteran reported no lost time over the then prior 12 months.  The examiner diagnosed chronic PTSD and assigned Axis V global assessment of functioning (GAF) 58.

The examiner noted the Veteran reported he continued to own his own business, and the only work-related problems he reported was limited work and the need to work alone.  The Veteran reported stress related to his legal issues that caused him to leave New Jersey.  The main source of his marital stress was his wife's psychiatric illness, and the Veteran reported he had a friend he saw on occasion.  The examiner opined that the Veteran's PTSD symptoms did not result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks or occupational and social impairment with reduced reliability and productivity; and neither did the Veteran's PTSD symptoms manifest the symptoms of the 70 or 100 percent rating criteria.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 58 is near the top end of the range 51 to 60 and, as the examiner noted, is indicative of symptoms of moderate severity.

The Veteran submitted a June 2009 private mental examination by W.J.A., Ph.D.  Dr. A noted the Veteran reported recurrent intrusive thoughts which intensified with the beginning of the war in Iraq.  He also reported flashbacks and nightmares, and that he no longer slept with his wife because he choked her a couple of times in his sleep.  Per Dr. A, the Veteran reported having no expectations, as shown by his statement that he had no goals.  The examiner noted psychomotor agitation was highly evident during the interview, and the Veteran reported cognitive difficulties such as diminished ability to think and indecisiveness.  Dr. A also noted recurrent thoughts of death, including suicide ideation.  The Veteran related that "I do not have the balls to kill myself," and he believed he would not go to heaven if he killed himself.  Dr. A also noted homicide ideation, though the Veteran denied any intent to act on the thoughts.  The Veteran reported weekly anxiety attacks that lasted 10 minutes.

Mental status examination revealed the Veteran as pleasant and cooperative, and he assessed his mood as good.  Based on his reported history of substance abuse and legal problems, Dr. A assessed the Veteran's impulse control as below normal.  The Veteran's speech was normal in manner and content, but form of thought was remarkable for circumstantiality.  Thought content was consistent with the presence of suicide and homicide ideation.  Dr. A assessed the Veteran's concentration, recent and remote memory as normal but recent past memory was below normal, as were judgment and insight.  The Veteran was oriented to time, place, and person, but Dr. A assessed the Veteran's speech as below normal due to circumstantial speech.  Dr. A administered a Personality Assessment Inventory, the results of which she deemed moderately valid and interpretable.  Dr. A interpreted the results as indicating subtle suggestions that indicated the Veteran attempted to portray himself in a negative or pathological manner in particular areas.  Dr. A noted individuals with similar profiles tended to have difficulties with concentration and to socially isolate.  Dr. A's Axis I diagnoses were: PTSD, panic disorder, and depressive disorder not otherwise specified.  Dr. A assigned GAF 38.  Dr. A noted a GAF of 31 to 40 was based on the presence of some impairment in reality testing or communication, or major impairment in several areas.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Plainly there is a vast disparity between Dr. A's assessment and that of the VA examiner's.  The VA examiner reviewed Dr. A's report and noted she disagreed with Dr. A's assigned GAF of 38 and pondered how such a low GAF was assessed.  The VA examiner noted Dr. A was known to her, the VA examiner, as a psychologist who provided local Veterans with PTSD evaluations.  The VA examiner noted the Veteran could not recall how he was referred to Dr. A, and could not recall the name of the person, a service organization representative, who helped him with his claim.  The VA examiner noted that Dr. A's own interpretation of her test results suggested the Veteran might exaggerate his symptoms.  Further, the VA examiner noted, Dr. A diagnosed the Veteran with panic disorder when he reported attacks only once a week, whereas DSM-IV requires they occur at least twice a week to merit the diagnosis.  The VA examiner also took issue with Dr. A's assessment that the Veteran was suicidal, especially in light of the fact the Veteran conceded he did not have the wherewithal to kill himself.  Though the Veteran may have reported suicidal thoughts, per Dr. A's report, the VA examiner noted the Veteran was not in fact suicidal.  As for Dr. A's finding the Veteran had homicide ideation, Dr. A did not elicit the identity of the person whom the Veteran supposedly imagined he would kill.  The VA examiner considered Dr. A's description vague for such a serious symptom.  The VA examiner also noted that the Veteran's symptoms were assessed as mild to moderate at his initial assessment four years earlier.  The VA examiner then noted that the Veteran was adamant at the VA examination that he was not homicidal or suicidal; further, the Veteran was focused and showed good attention at the VA examination.  The VA examiner also observed that the Veteran's marital problems were not due solely to his behavior but because of the Veteran's wife's mental illness.

The Veteran asserted in his notice of disagreement that the VA examination report should be disregarded in its entirety because it did not comply with DSM-IV.  The Veteran asserted the VA examination lasted 45 minutes, and that no examiner can assess the seriousness of his symptoms in that amount of time.  Dr. A's assessment, on the other hand, the Veteran asserted, lasted five hours and she administered the Personality Inventory.  The Veteran asserts his symptoms are more serious because Dr. A took him to two other psychologists and told him he needed help right away.  The Veteran also took issue with the VA examiner's notation that he was evasive, and the Veteran asserted he answered all questions asked.

First, the Board notes that the quality of an examination is not determined by his length.  Second, the VA examiner noted the following examples in support of the finding that the Veteran was evasive and contradictory: the Veteran could not explain why he considered his marriage terrible, and he did not discuss his wife's mental illness until the examiner asked him if that played a part; and, the Veteran reported a poor social life and that he did not see anyone, but he also reported he had a friend he occasionally saw.

The Board finds that the VA examiner's findings and opinions are entitled to far greater weight.  Although Dr. A's lack of access to the claims file does not vitiate her findings and opinions, it is a valid factor of consideration in the Board's determination of what weight her examination report should be given.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  As concerns the presence or absence of panic attacks, the Board notes both Dr. A and the VA examiner noted the presence of weekly anxiety attacks.  The presence of anxiety does not automatically include panic attacks.  

Further, the Board notes that Dr. A's report reflects the Veteran's more significant reported symptoms occurred at earlier periods in his life as opposed to his current functioning.  Dr. A noted the instances of the Veteran's past employment and the interpersonal conflicts he had on those jobs, to include wanting to drop an air conditioner on someone.  Dr. A did not restrict the Veteran's occupational and social impairment to his current functioning.  The Board finds no basis on which to find the VA examiner did not record the Veteran's symptoms as he reported them.  The Board notes that, while Dr. A opined the Veteran was suicidal, her findings did note he had no intent to act on whatever suicidal thoughts he may have had.  Thus, as found earlier, the Board accords the greater weight to the VA examiner's findings and opinion.

Dr. A evaluated the Veteran again in May 2010.  VA received the report in June 2010.  Dr. A noted the Veteran reported his son accused him of being markedly indifferent to occurrences in his, the son's, life; and, the Veteran reported he had experienced marked difficulties with road rage.  The Veteran reported that the day prior to his meeting with Dr. A, someone nearly forced him into a divider, and he chased the person down.  The Veteran reported he backed off, however, as the driver was a girl who had no idea what she had done.  The Veteran also reported his angry impulses were inhibited by his fear of going to jail.  Further, the Veteran reported, he had reduced the number of hours he worked because he started drawing his Social Security retirement benefits.  He also reported the advantages of his employment, as it allowed him to work alone and avoid undesirable assignments, and he continued to describe his marital relationship as distant.  The Veteran reported his exposure to a recent World War II movie on the war in the Pacific caused him to cry a great deal.  He reported the use of several lights inside and outside his home to make it as near daylight as possible.  The Veteran reported anger towards VA physicians due to his impression they misdiagnosed a heart disorder, that is, it is markedly more serious than he was initially told.

Dr. A's mental status examination revealed the Veteran easily engaged in the evaluation.  While his anger was apparent, he was extremely pleasant and cooperative.  The Veteran's speech was normal in terms of manner and content.  The Veteran's thought, Dr. A assessed, was remarkable for circumstatiality; thought content was consistent with the presence of suicidal and homicide ideation, though specific means, plans, and immediate intent for either was denied, as were psychotic symptoms.  The Veteran assessed his mood as nice and calm.  Dr. A assessed the Veteran's affect as intense but appropriate at all times.  The Veteran was oriented in all spheres but Dr. A assessed his speech as below normal due to circumstantiality.  The Veteran's concentration, immediate memory, and recent, recent past, and remote memory, were normal.  Judgment and insight were below normal.  Dr. A's Axis I diagnoses were the same as in June 2009, as was the assigned GAF of 38.  Her explanation of the assigned GAF was also essentially the same.

The Veteran was afforded another VA examination in August 2010, and the examination report reflects the examiner reviewed the claims file as part of the examination.  The examiner noted that since the 2009 VA examination the Veteran had received outpatient mental health treatment, attending therapy every three months.  His then current anti-depressant and anti-anxiety medications were noted as Citalopram 20 mg and Temazepam 30 mg.  No side effects from the medication were noted.  The Veteran reported he had three children from a prior marriage, and that he had good relationships with them and his three grandchildren.  He reported he and his wife liked to sit around the house, and the Veteran attended church occasionally, and he remained in contact with past military friends.  The examiner noted the Veteran reported he was a retired auto mechanic after 35 years with the New York City Sanitation District, and he started drawing his Social Security  retirement in December 2009.  He still liked to work part time as an auto repair estimator for an insurance company.  The Veteran denied issues with alcohol or other substance use.

Mental status examination revealed the Veteran as clean and casually dressed, and his psychomotor activity was unremarkable.  His speech was clear, and his attitude towards the examiner was cooperative, friendly, relaxed, and attentive.  The Veteran's affect was appropriate, and his mood was good.  His attention was intact as was his orientation in all spheres.  Thought process and content were unremarkable.  There were no delusions, and the Veteran understood the outcome of his behavior, and he understood he had a problem.  The examiner noted no delusions or hallucinations, inappropriate behavior.  The Veteran interpreted Proverbs appropriately, and he denied ritualistic behavior.  The Veteran reported he retired around midnight, fell asleep around 2:00 a.m., and rose around 8:00 a.m.  He denied taking naps during the day.  His medication "knocked" him out for a couple of hours.  The Veteran reported panic attacks once or twice a week.  During the attacks his eyes watered and he was jittery, and they lasted about 15 minutes.  The Veteran denied suicide or homicide thoughts.  The examiner assessed the Veteran's impulse control as good.  The Veteran showed the ability to maintain minimum personal hygiene, and he denied any problems with his activities of daily living.  The examiner noted the Veteran's remote, recent, and immediate, memory were normal, as he showed good recall of current events, and he named the 13 past presidents in order.  The Veteran was unable to recall the content or frequency of his dreams, but he reported sleep impairment.  He once belonged to a U.S. Marine Corps. Fraternal organization, and he enjoyed watching the History and Military channel, and he remained in contact with past servicemen.  The Veteran reported increased anger and frustration when stressed.  He did not report any lost time from work during the prior 12 months.

The examiner diagnosed PTSD and assigned GAF 60.  The examiner opined the Veteran's symptoms were transient or mild, and they decreased work efficiency only during periods of significant stress.  The examiner noted the Veteran's employment, the fact he attended church occasionally, and enjoyed his home and relaxing around the pool, though he was still adjusting to life in Florida.  The examiner noted Florida drivers could cause the Veteran to experience road rage.  Nonetheless, the examiner noted the Veteran was knowledgeable about local and national, historical, and current events; and he was pleasant and engaging during the interview, and he displayed a sense of humor.

The Board again gives greater weight to the VA examination report than Dr. A's June 2010 assessment.  Dr. A continued to opine the Veteran had impairment in reality testing, whereas the VA examiner noted no such impairment.  The Board notes the Veteran's VA outpatient therapy records are consistent with the findings of the VA examination.  The day after the 2009 Compensation and Pension examination, the Veteran presented for outpatient mental health treatment. The August 2009 entry notes the Veteran reported sleep impairment, crying spells, feeling insignificant, and thoughts of dying, but he vehemently denied suicide ideation or intent.  The Veteran also reported mild forgetfulness and concentration due to his tinnitus, and he denied having any friends or social activity.  The screener noted the Veteran wore casual, slightly soiled clothing that smelled of tobacco.  There were no abnormal motor effects or suicide or homicide ideation.  The nurse practitioner noted mild PTSD and depressed mood and assigned GAF 52.

The Board notes the distinction between the Veteran's presentation at the Compensation and Pension examination just one day prior and the report recorded by the nurse practitioner.  Nonetheless, while at the low end, the Global Assessment of Functioning 52 was within the same range of 51 to 60.  Further, the Veteran did not report decreased ability to function such as on his job.

In November 2009 the nurse practitioner diagnosed PTSD and dysthymia disorder and assessed GAF 50.  The VA examiner, a clinical psychologist, did not include any other diagnoses in Axis I, and the Board accords more weight to the psychologist's assessment.

The April 2010 outpatient psychiatry note reflects the Veteran was very frustrated and angry, including instances of road rage and irritability, over his health problems and treatment.  The Veteran reported he had quit smoking secondary to a vascular surgeon's advice.  He reported five to six hours sleep a night, and that he awoke for about two hours during the night.  The nurse noted the Veteran was alert, fully oriented, disshelved, unshaven, and his clothing soiled.  His manner was abrupt but cooperative.  Motor movements were normal.  The Veteran's mood was frustrated and dysphoric, and his affect was congruent.  The Veteran's speech was spontaneous, coherent, relevant, and of normal rate and volume.  Thought process was normal and goal directed, and his memory was intact.  The Veteran denied suicide or homicide ideation.  The nurse again diagnosed PTSD and dysthymic disorder and assigned GAF 50, which is indicative of serious symptoms.  The nurse noted the Veteran was understandably concerned with his health problems.  The Veteran was not sure he had been taking his prescribed Citalopram, and he was told to continue taking it.

In addition to a potential heart disorder, an entry of another VA clinic notes the Veteran was being treated for renal artery disease and was pending a surgical procedure.  The April 2010 entry confirms the findings of the VA 2010 Compensation and Pension examination.  The examiners at the 2009 and 2010 VA examinations opined the Veteran's symptoms were transient and elevated during significant periods of stress, such as the Veteran's concerns over his heart.  The April 2010 entries support that assessment, as the examiner at the August 2010 examination did not note the symptoms noted in the April 2010 outpatient entry.  Dr. A also noted the Veteran's physical problems as a significant factor.

VA records, however, consistently show the Veteran denied suicide or homicide ideation, and that his chronic symptoms are sleep impairment and anxiety.  The Veteran's September 2010 statement again disputes the findings of the August 2010 examination.  The Veteran asserts the report did not include the fact he had not shaven for several days and his clothes were soiled, etc.  As noted above, the Veteran apparently is referencing the records of his April 2010 outpatient treatment, which the Board has just considered.  The Board finds no basis on which to find the VA examiner did not record the Veteran's symptoms as he reported them.  Other than Dr. A, prior VA examination reports do not support the Veteran's claims of having no friends or that he choked his wife on one occasion.  The outpatient entries show the Veteran consistently denied suicide or homicide ideation.  The Veteran also asserts he told the examiner he left his employment in New York because of constant altercations.  Nonetheless, the Veteran is currently self-employed part time.  The fact that fear of imprisonment restrains him from improper acts reflects his impulse control is intact.

In light of the above factors, and resolving all doubt in his favor, the Board finds that the totality of the evidence support the assignment of a 50 percent rating for the Veteran's PTSD.  38 C.F.R. §§ 4.1, 4.7, 4.130, DC 9411.   The record shows that the Veteran has consistently demonstrated weekly panic attacks, some impairment of judgment (road rage), disturbances of mood and motivation (crying spells and irritability), and difficulty in establishing and maintaining effective work and social relationships (few friends and a strained marital relationship).  Such sufficiently demonstrates the criteria to warrant a 50 percent rating.

However, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for the next-higher 70 percent evaluation.  With exception of there being some evidence of the Veteran experiencing suicidal ideation (but without intent or plan), the evidence does not demonstrate the criteria listed in the 70 percent rating.  The evidence does not indicate that the Veteran demonstrated intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  A single instance of him appearing in slightly soiled clothing that smelled of smoke does not meet this required.  There is also no evidence that the Veteran engages in any type of obsessional rituals.  Near continuous panic or depression has not been demonstrated.  Even in the far more severe reports from Dr. A., which have questionable probative value, the Veteran is shown to be oriented in all four spheres.  His speech may be circumstantial at times but is not shown to be illogical, obscure, or irrelevant.  Further, even though he gives a history of road rage, impaired impulse control is not shown.  The Veteran says that he gets angry easily but also reports he keeps himself in check and does not act out.  

There is also sufficient evidence that demonstrates that he is capable of maintaining effective relationships.  The Veteran reports several close relationships with children and grandchildren as well as some friends.  It is unfortunate that he has a strained marital relationship.  However, the fact remains that he is still able to function and participate in a marriage.  An inability to establish and maintain effective relationships is simple not shown.

As far the criteria to support the assignment of a 100 percent schedular rating, none have been demonstrated.  Gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name have not documented..

In consideration of the above, the Board finds that Veteran's symptoms more nearly approximate the rating criteria for a 50 percent rating, but no higher, for PTSD.  As such, his appeal is granted to this extent. The Board has further considered his symptoms throughout the appeal and finds that the assignment of different ratings for different periods of time is not warranted.

In considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Moreover, as noted, there is evidence suggesting that the Veteran purposely exaggerates his symptoms.  Even Dr. A. not such.  Such causes the Board to question his credibility and thereby the probative value of his assertions.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disability is evaluated, to be more probative than the Veteran's assessment of the severity of his PTSD. 

Further, the disability does not warrant referral for extraschedular consideration. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.  See also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, there has been no showing that the Veteran's disability picture for his PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111  . 

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran reports that he is self-employed, and he is scaling back on work due to his desire to retire.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




(CONTINUED NEXT PAGE)


ORDER

A disability rating of 50 percent for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


